Citation Nr: 0634642	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  96-18 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for polyarthralgia of 
wrists and knees with fever of unknown origin due to 
undiagnosed illness.

2.  Entitlement to service connection for acne (claimed as 
skin lesions with lymphadenopathy).

3.  Entitlement to service connection for leishmaniasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 until 
July 1987 and from January 1991 until April 1991.  This case 
comes before the Board of Veterans' Appeals on appeal from a 
February 1995 adverse rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans' Affairs (VA). 

Initially, the Board notes that the veteran has stated that 
she did not remember filing this appeal and did not want to 
continue.  She noted that her claim was filed by her 
representative when she was too ill to remember.  She stated 
that she has been treated for the conditions and was 
currently fine.  The veteran was informed of how to proceed 
to withdraw her claim.  See Patient Services Assistant Note 
from Labanon VAMC (Oct. 2005).  At the time of this decision, 
the veteran had not withdrawn the appeal.  Therefore, the 
claim is still active, and the Board will proceed 
accordingly. 


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran has an undiagnosed illness manifested by 
polyarthralgia of wrists and knees with fever of unknown 
origin; there is no medical evidence demonstrating that the 
veteran has polyarthralgia of wrists and knees with fever of 
unknown origin. 

2.  The competent medical evidence does not show that the 
veteran has  skin lesions with lymphadenopathy or acne. 

3.  The competent medical evidence does not show that the 
veteran has leishmaniasis.




CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection on 
either a direct basis or as due to undiagnosed illness for 
polyarthralgia of wrists and knees with fever of unknown 
origin have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

2.  Skin lesions with lymphadenopathy or acne were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  Leishmaniasis was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. §§ 1110, 1131 requires the existence of a present 
disability for VA compensation purposes.).

The provisions of 38 U.S.C.A. § 1117 with respect to Persian 
Gulf War veterans were amended by the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976, 988-989 (Dec. 27, 2001), to define what 
constitutes a "qualifying chronic disability" for purposes of 
entitlement to compensation under the statute. The provisions 
of 38 U.S.C.A. § 1117(a)(1) now provide:

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-

(A) during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).

(2) For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) An undiagnosed illness. (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms. (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

This amendment became effective March 1, 2002. 115 Stat. 989.

The presumption period referred to in subsection (a)(1)(B) 
above requires that the disability must have become manifest 
to a degree of 10 percent or more not later than December 31, 
2006. 38 C.F.R. § 3.317(a)(1)(i) (2005).

Section 3.317 of title 38, Code of Federal Regulations, 
provides as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (ii) By history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness;

(B) The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome;

(2) Fibromyalgia;

(3) Irritable bowel syndrome; or

(4) Any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term Persian Gulf veteran means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

(2) The Southwest Asia Theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 
(Authority: 38 U.S.C. 1117).

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

B.  Factual Background 

The service medical records noted that, during military 
service, the veteran was seen with complaints of fever, 
abdominal pain, sore throat, headaches, body aches, stuffy 
nose, viral gastroenteritis, nausea, vomiting, and diarrhea.   

In the mid 1990's, the veteran sought treatment for swollen 
lymph nodes, joint aches, fevers, skin lesions, acne, hair 
loss, and fatigue.  See Family Practice Center Records (1993-
1994).  A July 1993 medical record noted that the veteran did 
not have a history of fever or arthralgias.  See Family 
Practice Center Record (July 1993).  
  
The 1994 Persian Gulf Registry Examination noted that the 
veteran had the following medical problems: chronic, 
intermittent abdominal cramps and irritable bowel syndrome 
from April 1991 to the present; rectal fissures from 1992 to 
the present; polyarthralgias of the wrists and knees with 
fevers of unknown origin; papulonodular skin lesions and 
folliculitis of the face, neck, trunk, and ankles with right 
retroauricular lymphadenopathy; and a mass in her right 
breast.  The corresponding consultation report noted that the 
veteran had cutaneous lesions from 1991 to the present with 
visceral disease but ruled out leishmans.  See Consultation 
Sheet (Feb. 1994).  In March 1994, the veteran's private 
physician noted a questionable assessment of visceral 
leishmaniasis related to Persian Gulf exposure but added that 
this issue was currently being assessed by a military 
physician.    

During the April 1994 VA general examination, the veteran 
stated that she developed the following from her service in 
the Persian Gulf: an acute illness with severe vomiting, 
fatigue, night sweats, diarrhea, joint pain, chronic skin 
lesions, recurrent sinus infections, and fever.  Her skin was 
noted as having scattered vocal dried up acne like lesions.  
Regarding the musculoskeletal system, the examiner noted no 
diseases or injuries, no scars, no joint swelling, no 
tenderness, nor warmth.  The veteran had full range of motion 
of her knees, hands, wrists, and elbows.  The examiner's 
diagnosis was as follows: chronic abdominal pain, chronic 
diarrhea, chronic arthralgias, chronic skin lesions, kidney 
stones, and chronic sinusitis.

During the April 1994 VA joints examination, the veteran 
complained of migratory arthralgias.  The veteran stated that 
she did not have these symptoms before leaving for Desert 
Storm.  The examiner noted that the veteran began having 
bilateral wrist and knee pain that was associated with high 
fevers and other constitutional symptomatology.  Upon 
physical examination, the veteran was noted as having normal 
wrists.  She had full pronation and supination of her wrists 
from 0-80 on pronation and 0-85 on supination.  Elbow/flexion 
was within normal limits.  Her wrist flexion and extension 
was 70-80 degrees, respectively.  She had no deficiency in 
her radial deviation or ulnar deviation going from 20-45 
degrees bilaterally.  She had no ligamentous instability at 
her wrists.  There was no swelling, and her skin was within 
normal limits.  She had a negative tinel's sign at the carpal 
tunnel and negative tinel's at the elbow bilaterally.

The veteran's knees maintained full range of motion from 0-
135 degrees.  There was no ligamentous instability.  She had 
normal tracking patella and no effusion.  The veteran was 
noted as being neurovascularly intact.  The examiner stated 
that the deficiency of symptoms of the migratory 
polyarthralgias of the wrists and knees would suggest that 
the problem may be resolving or in remission.    

The April 1994 VA skin examination noted a history of 
moderate acne which the veteran noted occurred around the 
time of her period.  The examiner noted that the veteran came 
back from the Persian Gulf with a history of an insect bite 
on the left ankle which festered and did not seem to heal for 
about six months.  The examiner noted that a tiny pinhead 
sized depressed scar marked the site.  The examiner added 
that the history of the bite as well as the veteran's other 
medical problems raised the question of leishmaniasis or 
other gulf acquired illness.  The veteran complained of 
active acne, from over active glands, and rashes and sores 
around the face and neck that at times were scaly and 
pruritic.  She was treated for the rashes with Retin-A, 
Glycolic acid, and an Aveeno-Oilation soap.  The examiner 
stated that his examination suggested acne excoriée 
(compulsive neurotic excoriation).  He stated that he thought 
her treatment had been overkill and wanted to see a trial of 
Hibiclens and no picking.

A February 2000 VA examination noted that the veteran 
suffered from fevers.  The examiner stated that the veteran 
developed intestinal distress as a result of her presence in 
the Persian Gulf and that the condition had resolved entirely 
under therapy with Ketoconazole.  The examiner added that the 
veteran's condition could represent leishmaniasis of the GI 
tract, but without a definitive culture, it was difficult to 
say whether or not the condition was or was not 
leishmaniasis.  

In July 2004, the Board remanded the case for VA 
examinations.  The veteran canceled the Dermatology and 
Orthopedic examinations, but in October 2005, the veteran 
attended the VA examination at the Persian Gulf Clinic.  
During the examination, the veteran stated that she was 
unsure of why she needed the exam.  She stated that she gave 
power of attorney to her representative, and the claim was 
filed by them for the remand.  The examiner noted that the 
veteran's history began while she was in the Persian Gulf.  
The veteran obtained a lesion on her left ankle that she 
described as flaking and erythematous.  She stated that she 
thought she was bitten by a sand flea.  The veteran noted 
that her symptoms began shortly thereafter. 

During the exam, the veteran denied any joint swelling or 
pain, fevers, hair loss, or swollen lymph nodes.  She did 
complain of headaches which were related to her chronic 
sinusitis.  (Service connection was granted for sinusitis in 
the February 1995 rating decision.).  The examiner noted a 
few flea bites which the veteran attributed to a house cat.  
The bites were not infected and were healing.  There were no 
residual scars from the lesions that she had on her left 
ankle.  

The cranial nerves II-XII were grossly intact with no focal 
deficits.  Strength was 5/5 in all four extremities.  Deep 
tendon reflexes were normal at both the patellar and achilles 
reflexes and the brachioradialis reflex.  Range of motion was 
normal  for the knees, wrists, elbows, shoulders, and ankles.  
There was no evidence of any arthritic change or effusion of 
any joint.  There was no erythema or warmth in any joint.  

The examiner stated that it was most likely that the veteran 
still had an undiagnosed illness of the gastrointestinal 
tract.  (Service connection was granted for diarrhea and 
abdominal pain in the July 1997 rating decision.).  She was 
advised to get a colonoscopy which she said she would arrange 
through her private physician.  In the follow-up assessment, 
the examiner stated that irritable bowel syndrome was most 
likely the cause of the veteran's intermittent diarrhea, 
abdominal cramping, and nausea.  The examiner noted that her 
symptoms of joint pain, skin lesions, acne, loss of hair, 
lymphadenopathy, and undiagnosed fevers had all resolved.  
The veteran stated that her private physician prescribed her 
Ketoconazole, and after two courses of this treatment, her 
symptoms had resolved.  The veteran added that she did not 
wish to have any further evaluations.  

The lab results were normal including a negative finding for 
a leishmania antibody.  X-rays of the knees showed minimal 
patellar spurring.  There was no joint space narrowing, soft 
tissue calcification, erosions, or suprapatellar effusions 
bilaterally.  There was minimal hypertrophic spurring of the 
posterior patellar surfaces bilaterally.  The chest x-rays 
noted small focal density in the right lung apex which was 
noted as a possible area of pleural thickening.  X-rays of 
the wrists showed bony fragments and spurs in the left wrist 
which was noted as possible accessory ossicles and/or post 
traumatic debris.  Otherwise, there were no significant 
degenerative arthritic changes bilaterally.   

C. Analysis

1.  Polyarthralgia of Wrists and Knees with Fever of Unknown 
Origin Due to Undiagnosed Illness

Although the service medical records as well as medical 
records following service noted that the veteran experienced 
fever and joint pains, the current medical evidence of record 
establishes that these symptoms have resolved without 
complications.  The veteran, herself, stated that these 
symptoms had resolved.  See VA examination (July 2004).      

The veteran's range of motion for both her wrists and knees 
were within normal limits.  There was no erythema, warmth, 
swelling, or tenderness.  During the July 2004 VA 
examination, the veteran denied any joint swelling, pain, or 
fevers.  See VA general and joint examinations (Apr. 1994); 
see also VA examination (July 2004).  Thus, service 
connection for polyarthralgia of the wrists and knees with 
fever cannot be granted based on undiagnosed illness.  
Without any objective indications of a disability, the 
veteran's claimed disability cannot be said to have become 
manifest to a degree of at least 10 percent, a prerequisite 
for the granting of service connection on the basis of 
undiagnosed illness.  38 C.F.R. § 3.317.  
   
Additionally, the Board observes that direct service 
connection for the veteran's claimed disability is not 
warranted.  There has been no clear and definitive diagnosis, 
and service connection cannot be granted based on pain alone 
without an underlying diagnosis.  38 C.F.R. § 3.303; Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (Service connection 
may not be granted for symptoms unaccompanied by a diagnosed 
disability.).  

The Board notes the abnormalities of the knees and wrists 
found in the x-rays performed for the July 2004 VA 
examination.  These abnormalities were not reported in 
service.  Additionally, the record contains no medical 
evidence or etiological opinion linking any of those 
abnormalities to the veteran's period of service, and 
therefore, service connection on the basis of direct service 
incurrence is not warranted.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to comprehensive 
medical examinations in April 1994 and July 2004, VA 
examiners did not find a disability due to undiagnosed 
illness or that was directly related to service.  There is no 
competent medical evidence to the contrary.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

2.  Acne (Claimed as Skin Lesions with Lymphadenopathy)

Although the medical records following service noted that the 
veteran was treated for skin lesions and folliculitis, the 
current medical evidence of record establishes that these 
symptoms have resolved without complications.  The veteran, 
herself, stated that these symptoms had resolved.  
Additionally, there were no residual scars from any lesions.  
See VA examination (July 2004).  In cases, such as this, 
where there is a diagnosis, the case must be decided on a 
direct basis.  The evidence of record shows that the first 
objective medical findings of acne were not until 
approximately 1993.  There has been no competent medical 
evidence linking the veteran's acne to a period of verified 
active military service.  Additionally, in July 2004, the 
veteran and the VA examiner noted that her acne had resolved.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to comprehensive 
medical examinations in April 1994 and July 2004, VA 
examiners did not find a disability that was directly related 
to service.  There is no competent medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001). 

3.  Leishmaniasis

As stated above, the veteran's medical history has ranged 
from a questionable to negative diagnosis of leishmaniasis.  
The July 2004 examination lab results confirmed that the 
veteran did not have the leishmania antibody.  The veteran 
does not have the leishmania antibody, and therefore, service 
connection on the basis of direct service incurrence cannot 
be granted.  38 C.F.R. § 3.303; Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (Service connection may not be granted 
for symptoms unaccompanied by a diagnosed disability.).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to comprehensive 
medical examination and lab results from the July 2004 exam, 
the VA examiner did not find a disability that was directly 
related to service.  There is no competent medical evidence 
to the contrary.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 




II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate her claim; that the RO would assist her in 
obtaining additional information and evidence; of the  
responsibilities on both her part and VA's in developing the 
claim; and of the need to provide any evidence in her 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Aug. 1996, June 2001, Sept. 2004, Apr. 2005, 
Oct. 2005, Dec. 2005).  As such, VA fulfilled its 
notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  She has been told what 
she must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. Sept. 22, 2006).  In 
April 2006, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 
 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of her claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for polyarthralgia of 
wrists and knees with fever of unknown origin due to 
undiagnosed illness is denied.

Entitlement to service connection for acne (claimed as skin 
lesions with lymphadenopathy) is denied.

Entitlement to service connection for leishmaniasis is 
denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


